Citation Nr: 1750297	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  14-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for Meniere's disease, to include deafness tinnitus, and vertigo, to include as secondary to service connected posttraumatic stress disorder (PTSD) with major depressive disorder. 

2. Entitlement to service connection for obesity, to include as secondary to service connected PTSD with major depressive disorder.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served in the Air National Guard.  Verified periods of active duty for training are: July 17, 1983 to July 29, 1983; August 14, 1983 to September 30, 1983; and March 12, 1984 to March 15, 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran notified the Board by an October 2017 statement that she wished to withdraw her appeal and leave her VA disability as it is.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the claims for service connection for Meniere's disease and obesity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

By October 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that she wished to withdraw her appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn her appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claims and they are dismissed.


ORDER

Entitlement to service connection for Meniere's disease is dismissed. 

Entitlement to service connection for obesity is dismissed.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


